BLD-155                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-3216
                                       ___________

                                  ANTHONY LOCKE,
                                            Appellant

                                             v.

                           C/O UBER; L.T. ZIELEN;
              MR. MOSIER, Lieutenant in Charge of Disciplinary Matters;
                    SGT. MUSHALA; JEROME W. WALSH;
                   MS. LUCAS, Facility Grievance Coordinator
                   ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                             (D.C. Civil No. 1-12-cv-01524)
                             District Judge Sylvia H. Rambo
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
           or Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                   February 25, 2016

              Before: FUENTES, KRAUSE and SCIRICA, Circuit Judges

                              (Opinion filed: March 8, 2016)
                                       _________

                                        OPINION*
                                        _________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Pro se appellant Anthony Locke appeals from the judgment of the United States

District Court for the Middle District of Pennsylvania in his § 1983 action. As the appeal

does not present a substantial question, we will summarily affirm the decision of the

District Court.

                                             I.

       Locke initiated this § 1983 action in 2012 against several prison officials from the

State Correctional Institution in Dallas, Pennsylvania (“SCI-Dallas”), alleging that these

Defendants violated his Fourth and Fourteenth Amendment rights when his legal and

personal property were lost during his cancelled prison transfer.

       On March 20, 2015, the District Court granted Defendants’ motion for summary

judgment and directed the Clerk of Court to close the case, finding that Locke failed to

exhaust his administrative remedies as required by the Prison Litigation Reform Act. On

April 1, 2015, Locke filed a “Motion for Enlargement of Time” to appeal this order, and

on April 8, 2015, the District Court granted Locke’s motion, extending the deadline to

file a notice of appeal until April 30, 2015. Instead of filing a notice of appeal, Locke

filed on April 29, 2015 a “Motion for Amendment of Judgment and or Alter and Relief

from Judgment,” challenging the Court’s exhaustion analysis and citing Rules 59(c) and

60(b). The District Court, in an August 20, 2015 order, construed this motion as a motion

for reconsideration under Rule 59(e) and dismissed it as untimely. On September 8,

2015, Locke filed a notice of appeal from this order denying reconsideration.
                                              2
                                             II.

       We have jurisdiction under 28 U.S.C. § 1291. See also Long v. Atl. City Police

Dep't, 670 F.3d 436, 446 n. 19 (3d Cir. 2012) (Observing that this Court has jurisdiction

over “a timely appealed order disposing of an untimely motion for reconsideration.”).

Locke's notice of appeal is timely as to the order denying his motion for reconsideration,

but because he filed that motion more than 28 days after the District Court granted the

motion for summary judgment, our review is limited to the District Court's dismissal of

the motion for reconsideration. Fed. R. App. P. 4(a)(4); Long, 670 F.3d at 446 n. 19. We

review this order for abuse of discretion. Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d

Cir. 2010).

       We need not decide whether Locke's motion properly falls under Rules 59 or 60

because it fails either way. To the extent it is a Rule 59 motion, the District Court

correctly dismissed it as untimely. To the extent it is a 60(b) motion, the only section that

could arguably apply is 60(b)(6), which requires extraordinary circumstances that are not

present here. Gonzalez v. Crosby, 545 U.S. 524, 535 (2005) (“[O]ur cases have required a

movant seeking relief under Rule 60(b)(6) to show ‘extraordinary circumstances’

justifying the reopening of a final judgment.”).

       Accordingly, we will summarily affirm the District Court’s decision.




                                              3